  4:21-cv-03080-RGK-PRSE Doc # 13 Filed: 07/27/21 Page 1 of 1 - Page ID # 60




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

OJORE MULUMBA AJAMU,                                         4:21CV3080

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

NDCS/MEDICAL & MENTAL
HEALTH, et al.,

                     Defendants.


       This matter is before the court on its own motion. On June 21, 2021, the court
ordered Plaintiff to show cause within 30 days why this case should not be dismissed
for failure to pay the balance owing on the initial partial filing fee that was assessed
by the court on April 19, 2021. To date, Plaintiff has not shown cause for his failure
to pay the full amount of the initial partial filing fee, and has not paid the balance
owing or sought an extension of time in which to do so. This case therefore will be
dismissed without prejudice.

      IT IS THEREFORE ORDERED:

        1.     This matter is dismissed without prejudice for failure to pay the court’s
initial partial filing fee, and for failure to comply with the court’s orders.

      2.     The court will enter judgment by a separate document

      Dated this 27th day of July 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
